Order entered July 8, 2015.




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-00113-CV

            RICHARD A. MYERS AND THOMAS J. WOUTERS, Appellants

                                           V.

                        HCB REAL HOLDINGS, LLC, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-11-02904

                                        ORDER
      The appellants’ motion for rehearing is hereby DENIED.




                                                  /s/   DAVID EVANS
                                                        JUSTICE